EXHIBIT 10.26

IMPERVA, INC.

CHANGE IN CONTROL PLAN

The Company has adopted this Imperva, Inc. Change in Control Plan (this “Plan”)
for the benefit of certain employees of the Company and its Affiliates, on the
terms and conditions set forth in this Plan.

 

1. DEFINITIONS.

Unless defined elsewhere in this Plan, the following terms shall have the
definitions set forth below:

 

  a. “Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12
of the Exchange Act.

 

  b. “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

  c. “Board” means the Board of Directors of the Company.

 

  d. “Cause” means the occurrence of any of the following:

 

  i. any willful, material violation by the Eligible Employee of any law or
regulation applicable to the business of the Company, the Eligible Employee’s
conviction for, or guilty plea to, a felony or a crime involving moral
turpitude, or any willful perpetration by the Eligible Employee of a common law
fraud;

 

  ii. the Eligible Employee’s commission of an act of personal dishonesty which
involves personal profit in connection with the Company or any other entity
having a business relationship with the Company;

 

  iii. any material breach by the Eligible Employee of any provision of any
agreement or understanding between the Company and the Eligible Employee
regarding the terms of the Eligible Employee’s service as an employee, officer,
director or consultant to the Company, including without limitation the willful
and continued failure or refusal of the Eligible Employee to perform the
material duties required of such Eligible Employee as an employee, officer,
director or consultant of the Company, other than as a result of having a
Disability, or a breach of any applicable invention assignment and
confidentiality agreement or similar agreement between the Company and the
Eligible Employee;

 

  iv. the Eligible Employee’s disregard of the policies of the Company so as to
cause loss, damage or injury to the property, reputation or employees of the
Company;

 

  v. failure by the Eligible Employee to substantially perform, or gross
negligence in the performance of the Eligible Employee’s duties after there has
been delivered to the Eligible Employee written demand for performance which
describes the specific deficiencies in the Eligible Employee’s performance and
the specific manner in which performance must be improved, and which provides
thirty (30) days from the date of notice to remedy performance deficiencies
subject to remedy; or

 

1



--------------------------------------------------------------------------------

  vi. any other misconduct by the Eligible Employee which is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, the Company.

 

  e. A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

 

  i. any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) or “group” (two or more persons acting as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding, or
disposing of the applicable securities referred to herein) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then-outstanding
voting securities;

 

  ii. the consummation of the sale or other disposition by the Company of all or
substantially all of the Company’s assets;

 

  iii. the consummation of a merger, reorganization, consolidation or similar
transaction or series of related transactions of the Company with any other
corporation, other than a merger, reorganization, consolidation or similar
transaction (or series of related transactions) which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least a majority of the
total voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger,
reorganization, consolidation or similar transaction (or series of related
transactions); or

 

  iv. any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company).

 

  f. “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

 

  g. “Company” means Imperva, Inc., a Delaware corporation, or any successors
thereto.

 

  h. “Disability” means long-term disability under the terms of the Employer’s
long-term disability plan, as then in effect.

 

  i. “Effective Date” means February 8, 2012, the date as of which this Plan has
been adopted by the Company.

 

  j. “Eligible Employee” means any employee of the Company who (i) is an
executive officer of the Company (as defined in Rule 3b-7 promulgated under the
Exchange Act) as of the date of the Potential Change in Control and (ii) has
signed and provided to the Company a Notice of Participation; provided that once
the Company enters a Potential Change of Control and through the first
anniversary of the Change in Control, no Eligible Employee may not be removed as
a participant under this Plan.

 

2



--------------------------------------------------------------------------------

  k. “Employer” means the Company or any of its Affiliates that is an employer
of an Eligible Employee.

 

  l. “Equity Award” means stock options, restricted stock, restricted stock
units, stock appreciation rights and other similar equity-based awards, in each
case whether settled in stock, cash or otherwise, which are granted to an
Eligible Employee under the Imperva, Inc. 2011 Stock Option and Incentive Plan,
the Imperva, Inc. 2003 Stock Option Plan and any other equity-based incentive
plan or arrangement adopted or assumed by the Company, and any future
equity-based incentive plan or arrangement adopted or assumed by the Company at
any time prior to a Change in Control.

 

  m. “ERISA” means the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

 

  n. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

  o. “Good Reason” means the occurrence, without the affected Eligible
Employee’s written consent, of any of the following:

 

  i. a material diminution in the Eligible Employee’s authority, duties and
responsibilities or, solely with respect to the Company’s Chief Executive
Officer, Chief Financial Officer and General Counsel, a change in the Eligible
Employee’s title;

 

  ii. a material diminution in the Eligible Employee’s annual base salary,
annual bonus opportunity, or long-term incentive opportunity;

 

  iii. any action or inaction that constitutes a material breach by the Company
of this Plan; or

 

  iv. a material change (defined for this purpose to mean a change greater than
30 miles from the Eligible Employee’s current principal place of employment) in
the geographic location of the Eligible Employee’s principal place of
employment.

Notwithstanding the foregoing, Good Reason shall exist only if the following
conditions are met: (A) the Eligible Employee gives the Employer written notice,
pursuant to Section 5(h), of his or her intention to terminate employment with
the Employer for Good Reason; (B) such notice is delivered to the Employer
within ninety (90) days of the initial existence of the condition giving rise to
the right to terminate for Good Reason, and at least thirty (30) days in advance
of the date of termination; (C) the Employer fails to cure the alleged Good
Reason to the reasonable satisfaction of the Eligible Employee prior to the
Eligible Employee’s termination, and (D) the events described in the preceding
sentence, singly or in combination, result in a material negative change in the
Executive’s employment relationship with the Employer, so that the Executive’s
termination effectively constitutes an involuntary separation from service
within the meaning of Section 409A of the Code.

 

  p. “Plan” means the Imperva, Inc. Change in Control Plan, as set forth herein
(including Schedule A), as it may be amended from time to time.

 

  q. “Plan Administrator” means the person or persons appointed from time to
time by the Board which appointment may be revoked at any time by the Board. If
no Plan Administrator has been appointed by the Board (or if the Plan
Administrator has been removed by the Board and no new Plan Administrator has
been appointed by the Board), the Compensation Committee of the Board shall be
the Plan Administrator.

 

3



--------------------------------------------------------------------------------

  r. A “Potential Change in Control” shall be deemed to have occurred if the
Company enters into a definitive agreement, and the transactions contemplated by
such agreement if consummated would result in a Change in Control.

 

  s. “Potential Change in Control Period” means the period of time beginning on
the date the definitive agreement contemplated in a Potential Change in Control
is executed and ending on either the date that such Change in Control is
consummated or the date of termination of the agreement that constituted the
Potential Change in Control.

 

  t. “Severance Agreement and Release” means the written separation agreement
and release substantially in the form attached hereto as Appendix I.

 

  u. “Severance Date” means, subject to the terms of Section 1(x), the effective
date on which an Eligible Employee’s employment by the Employer terminates due
to a Termination as specified in a prior written notice by the Company or the
Eligible Employee, as the case may be, delivered to the other pursuant to
Section 5(h).

 

  v. “Severance Payment” means the payment determined pursuant to Section 2(a).

 

  w. “Severed Employee” is an Eligible Employee once he or she incurs a
Termination.

 

  x. “Termination” means:

 

  i. during the time period beginning on the Change in Control and ending on the
first anniversary of the Change in Control, a termination of an Eligible
Employee’s employment with the Employer (A) by the Employer without Cause or
(B) by the Eligible Employee for Good Reason; or

 

  ii. during the Potential Change in Control Period and the time period
beginning three (3) months preceding the Change in Control, a termination of an
Eligible Employee’s employment with the Employer by the Employer without Cause
or by the Eligible Employee for Good Reason, which termination is made in
connection with the Change in Control; provided that in the case of either
clause (i) or clause (ii) of this definition, such employment termination meets
the criteria for a “separation from service” as defined in Treas. Reg.
1.409A-1(h). An Eligible Employee whose employment is terminated on account of
death or Disability shall not be a Severed Employee.

 

2. SEVERANCE PAYMENT; BENEFITS.

 

  a.

Each Eligible Employee who incurs a Termination shall be entitled, subject to
the timely execution, return and non-revocation of the Severance Agreement and
Release, to receive from the Company, subject to the conditions set forth in
Sections 2(d), 2(g) and 4(b), a cash payment equal to the sum of (i) such
Eligible Employee’s annual base salary as in effect immediately prior to the
Severance Date, plus (ii) such Eligible Employee’s target annual bonus or cash
incentive opportunity for the year in which the Severance Date occurs. For
purposes of clauses (i) and (ii) above, annual base salary and target annual
bonus or cash incentive opportunity shall be the amount in effect immediately
prior to the Severance Date without regard to any reductions therein which
constitute Good Reason. The Severance Payment shall be paid to a Severed
Employee in a

 

4



--------------------------------------------------------------------------------

  cash lump sum within sixty (60) days of the Severance Date, provided that the
Severed Employee signs and can no longer revoke the Severance Agreement and
Release during that sixty (60) day period.

 

  b. Subject to the conditions set forth in Sections 2(d), 2(g) and 4(b), and to
the extent not vested and exercised or paid out in connection with the Change in
Control, in the event an Eligible Employee incurs a Termination, on the
Severance Date, the Severed Employee shall become fully vested in all
outstanding Equity Awards, including without limitation stock options,
restricted stock, restricted stock units, and stock appreciation rights
(notwithstanding any provision of the Company’s applicable equity plans to the
contrary). Notwithstanding the foregoing, in the event of a Termination within
three (3) months preceding a Change in Control, the Severed Employee shall not
forfeit or further vest in any unvested Equity Awards between the Severance Date
and the date of the Change in Control, but all such awards shall vest in full
upon the Change in Control

 

  i. In the case of an Equity Award consisting of a stock option or stock
appreciation right, such stock option or stock appreciation right shall continue
to be exercisable for a period of twelve (12) months from the Severance Date (or
such longer period as may be prescribed in the plan or agreement governing such
option), but in no event later than the expiration date of such option or stock
appreciation right.

 

  ii. In the case of an Equity Award consisting of restricted stock, the Company
shall remove any restrictions (other than restrictions required by Federal
securities law) or conditions in respect of the restricted stock vested on or
before the later of the Severance Date and the Change in Control.

 

  iii.

In the case of an Equity Award consisting of restricted stock units, the Company
shall remove any restrictions (other than restrictions required by Federal
securities law) or conditions in respect of the restricted stock units vested on
or before the later of the Severance Date and the Change in Control, but any
such restricted stock unit shall be settled in accordance with its terms, and in
no event shall such settlement occur later than two and one-half (2  1/2) months
after the end of the calendar year in which the Termination occurs.

 

  c.

Subject to the conditions set forth in Sections 2(d), 2(g) and 4(b), in the
event an Eligible Employee incurs a Termination, and provided that the Eligible
Employee timely elects continued coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company shall reimburse the Eligible
Employee for the COBRA premiums of such Eligible Employee’s group medical,
dental and vision coverage (including coverage for the Eligible Employee’s
eligible dependents who were covered as of the Severance Date), commencing on
the date immediately following such Eligible Employee’s Severance Date and
continuing for the period set forth in the last sentence of this Section 2(c)
(the “Continuation Period”). Such COBRA premium payments shall continue for the
duration of the Continuation Period; provided, however, that no such COBRA
premium payments shall be made following an event which terminates the Eligible
Employee’s continuation coverage under COBRA, including, but not limited to, the
Eligible Employee’s coverage by a medical, dental or vision insurance plan of a
subsequent employer. Each Eligible Employee shall be required to notify the
Company immediately if the Eligible Employee becomes covered by a medical,
dental or vision insurance plan of a subsequent employer or otherwise becomes
ineligible for COBRA continuation coverage. The Employer will provide benefits
under this Section 2(c) for twelve (12) months from the Severance Date.
Notwithstanding the above, if the Company determines in its sole discretion that
it cannot provide the foregoing COBRA benefits without potentially violating

 

5



--------------------------------------------------------------------------------

  applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), the Company shall in lieu thereof provide to the Eligible
Employee a taxable monthly payment (which shall not be grossed up for applicable
income and employment taxes) in an amount equal to the monthly COBRA premium
that the Eligible Employee would be required to pay to continue group health
coverage in effect on the date of Termination, which payments shall be made
regardless of whether the Eligible Employee elects COBRA continuation coverage
and such payment shall end on the earlier of (x) an event that terminates the
Eligible Employee’s continuation coverage under COBRA (including, but not
limited to, the Eligible Employee’s coverage by a medical, dental or vision
insurance plan of a subsequent employer) and (y) the last day of the twelfth
calendar month following the Severance Date.

At the conclusion of the Continuation Period, the Eligible Employee shall be
responsible for the entire payment of premiums required under COBRA for the
duration of the COBRA continuation period. For purposes of this Section 2(c),
applicable premiums that will be paid by the Company during the Continuation
Period shall not include any amounts payable by the Eligible Employee under a
Section 125 health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.

 

  d. No Severed Employee shall be eligible to receive a Severance Payment or
other benefits under the Plan unless he or she first timely executes, returns to
the Company and does not revoke the Severance Agreement and Release in
accordance with the requirements of Section 3(d).

 

  e. An Employer shall be entitled to withhold from amounts paid to the Severed
Employee hereunder any U.S. or foreign federal, state or local withholding or
other taxes or charges which it is from time to time reasonably believes it is
required to withhold.

 

  f. A Severed Employee shall not be required to mitigate the amount of any
payment provided for in this Plan by seeking other employment or otherwise, nor,
except as otherwise provided in Section 2(c), shall the amount of any payment or
benefit provided for in this Plan be reduced by any compensation earned by such
a Severed Employee as a result of employment by another employer after the
Severance Date or otherwise.

 

  g.

In the event that the benefits provided for in this Plan or otherwise payable to
the Eligible Employee (i) constitute “parachute payments” within the meaning of
Section 280G of the Code and (ii) but for this Section 2(g), would be subject to
the excise tax imposed by Section 4999 of the Code, then the Eligible Employee’s
benefits under this Plan shall be payable either (i) in full, or (ii) as to such
lesser amount which would result in no portion of such benefits being subject to
the excise tax under Section 4999 of the Code, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in the receipt by the
Eligible Employee on an after-tax basis, of the greatest amount of benefits
Agreement, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. Any reduction shall be made in the
following manner: first a pro rata reduction of (i) cash payments subject to
Section 409A of the Code as deferred compensation and (ii) cash payments not
subject to Section 409A of the Code, and second a pro rata cancellation of
(i) equity-based compensation subject to Section 409A of the Code as deferred
compensation and (ii) equity-based compensation not subject to Section 409A of
the Code. Reduction in either cash payments or equity compensation benefits
shall be made pro rata between and among benefits which are subject to
Section 409A of the Code and benefits which are exempt from Section 409A of the
Code. Unless the Company and the Eligible Employee otherwise agree in writing,
all determinations required to be made under this Section 2(g), including the
manner and amount of any reduction in the Eligible Employee’s benefits under
this

 

6



--------------------------------------------------------------------------------

  Section 2(g), and the assumptions to be used in arriving at such
determinations, shall be made in writing in good faith by an accounting firm
reasonably selected by the Company (the “Accountants”). For the purposes of
making the calculations required under this Section 2(g), the Accountants may
make reasonable assumptions and approximations concerning the application of
Sections 280G and 4999 of the Code. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 2(g).

 

3. PLAN ADMINISTRATION.

 

  a. The Plan Administrator shall administer the Plan and shall have the full,
discretionary authority to (i) construe and interpret the Plan, (ii) adopt
amendments to the Plan which are deemed necessary or desirable to bring the Plan
in compliance with all applicable laws and regulations, including without
limitation Section 409A of the Code and the regulations thereunder,
(iii) prescribe, amend and rescind rules and regulations necessary or desirable
for the proper and effective administration of this Plan, (iv) prescribe, amend,
modify and waive the various forms and documents to be used in connection with
the operation of this Plan and also the times for giving any notice required by
this Plan, (v) settle and determine any controversies and disputes as to rights
and benefits under this Plan, (vi) decide any questions of fact arising under
this Plan and (vii) make all other determinations necessary or advisable for the
administration of this Plan, subject to all of the provisions of this Plan.

 

  b. The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.

 

  c. The Plan Administrator is empowered, on behalf of this Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under this Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under this
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of this Plan. All reasonable expenses thereof
shall be borne by the Employer.

 

  d. The Plan Administrator shall promptly provide the Severance Agreement and
Release to an Eligible Employee who becomes eligible for a payment and benefits
under Section 2 and shall require an executed Severance Agreement and Release to
be returned to the Company within no more than forty-five (45) days (or such
shorter time period as the Plan Administrator may impose, subject to compliance
with applicable law) from the date the Eligible Employee receives the Severance
Agreement and Release. If the Eligible Employee does not execute and return the
Severance Agreement and Release to the Plan Administrator within the specified
time period, he or she will not be entitled to any payments or benefits under
this Plan. Any deadline established by the Plan Administrator shall ensure that
the payment of any benefit under Section 2 is made no more than two and one-half
months after the end of the calendar year in which the Termination occurs.

 

4. PLAN TERMINATION AND MODIFICATION.

 

  a. This Plan may not be terminated, except that this Plan shall terminate
automatically one year and one day after a Change in Control or, if later, when
all benefits payable under this Plan are paid.

 

  b.

To the extent (a) any payments or benefits to which Eligible Employee becomes
entitled under this Plan, or under any agreement or plan referenced herein, in
connection with Employee’s

 

7



--------------------------------------------------------------------------------

  Termination constitute deferred compensation subject to Section 409A of the
Code and (b) the Eligible Employee is deemed at the time of such termination of
employment to be a “specified employee” under Section 409A of the Code, then
such payments shall not be made or commence until the earliest of (i) the
expiration of the six (6) month period measured from the date of Employee’s
“separation from service” (as such term is at the time defined in Treasury
Regulations under Section 409A of the Code) from the Company; or (ii) the date
of the Eligible Employee’s death following such separation from service;
provided, however, that such deferral shall be effected only to the extent
required to avoid adverse tax treatment to the Eligible Employee, including
without limitation the additional twenty percent (20%) tax for which the
Eligible Employee would otherwise be liable under Section 409A(a)(1)(B) of the
Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to the Eligible Employee or the Eligible Employee’s
beneficiary in one lump sum (without interest). Any termination of the Eligible
Employee’s employment is intended to constitute a “separation from service” as
such term is defined in Treasury Regulation Section 1.409A-1. It is intended
that each installment of the payments provided hereunder, if any, constitute
separate “payments” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). It is further intended that payments hereunder
satisfy, to the greatest extent possible, the exemption from the application of
Section 409A of the Code (and any state law of similar effect) provided under
Treasury Regulation Section 1.409A-1(b)(4) (as a “short-term deferral”).

 

5. GENERAL PROVISIONS.

 

  a. Except as otherwise provided herein or by law, no right or interest of any
Eligible Employee under this Plan shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge or in any
manner; no attempted assignment or transfer thereof shall be effective; and no
right or interest of any Eligible Employee under this Plan shall be liable for,
or subject to, any obligation or liability of such Eligible Employee.

 

  b. This Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including
without limitation each Eligible Employee, present and future, and any successor
to the Employer. If a Severed Employee shall die while any amount would still be
payable to such Severed Employee under this Plan if the Severed Employee had
continued to live, all such amounts, shall be paid in accordance with the terms
of this Plan to the executor, personal representative or administrators of the
Severed Employee’s estate. If a Severed Employee is unable to care for his or
her affairs while any amount is payable to such Severed Employee under this
Plan, payment may be made directly to his or her legal guardian or personal
representative.

 

  c. If an Employer is obligated by law, contract, policy or otherwise to pay
severance, a termination indemnity, notice pay, or the like, or if an Employer
is obligated by law to provide advance notice of separation (“Notice Period”),
then any Severance Payment hereunder shall be reduced by the amount of any such
severance pay, termination indemnity, notice pay or the like, as applicable, and
by the amount of any compensation received during any Notice Period.

 

  d. Neither the establishment of this Plan, nor any modification thereof, nor
the creation of any fund, trust or account, nor the payment of any benefits
shall be construed as giving any Eligible Employee, or any person whomsoever,
the right to be retained in the service of the Employer, and all Eligible
Employees shall remain subject to discharge to the same extent as if this Plan
had never been adopted.

 

8



--------------------------------------------------------------------------------

  e. If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

 

  f. The headings and captions herein are provided for reference and convenience
only, shall not be considered part of this Plan, and shall not be employed in
the construction of this Plan.

 

  g. This Plan shall not be funded. No Eligible Employee shall have any right
to, or interest in, any assets of any Employer which may be applied by the
Employer to the payment of benefits or other rights under this Plan.

 

  h. Any notice or other communication required or permitted pursuant to the
terms hereof shall be in writing and shall be given when delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the intended recipient at his, her or its last known address. A
written notice of an Eligible Employee’s Severance Date by the Company or the
Eligible Employee, as the case may be, to the other shall (i) indicate the
specific termination provision of this Plan that is being relied upon; (ii) to
the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Eligible
Employee’s employment under the provision so indicated; and (iii) specify the
termination date (which date, in the case of a termination by the Eligible
Employee for Good Reason, shall be not less than thirty (30), and in all other
cases shall be not less than fifteen (15) days nor more than sixty (60) days
after the giving of such notice). The failure by the Company or the Eligible
Employee to provide such notice or to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Company or the Eligible Employee hereunder or preclude
the Company or Eligible Employee from asserting such fact or circumstance in
enforcing the Company’s or the Eligible Employee’s rights hereunder.

 

  i. Nothing in this Plan shall require the Employer to provide any payment that
duplicates any payment, benefit, or grant that an Eligible Employee is entitled
to receive under any Employer compensation or benefit plan, award agreement, or
other arrangement (including any offer letter or employment agreement). Any
severance benefit provided under any Employer compensation or benefit plan,
award agreement, or other arrangement (including any offer letter or employment
agreement), including without limitation any severance plans or policies, shall
offset, on a dollar for dollar basis, any benefits owed under this Plan. This
Plan shall supersede and replace any benefits, including equity acceleration and
severance payments (both single trigger and double trigger) an Eligible Employee
may otherwise be entitled to upon a Change in Control of the Company pursuant to
any other Employer compensation or benefit plan, award agreement or other
arrangement (including any offer letter or employment agreement).

 

  j. Except to the extent explicitly provided in this Plan, any awards made
under any Employer compensation or benefit plan or program shall be governed by
the terms of that plan or program and any applicable award agreement thereunder
as in effect from time to time. The amounts paid or provided under this Plan
shall not be treated as compensation for purposes of determining any benefits
payable under any Employer retirement, life insurance, or other employee benefit
plan.

 

9



--------------------------------------------------------------------------------

  k. This Plan shall be construed and enforced according to the laws of the
State of California (not including any California law that would require the
substantive law of another jurisdiction to apply).

 

10



--------------------------------------------------------------------------------

APPENDIX I

FORM OF

SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release (this “Agreement”) is made as of
[            ], 20[_], by and between Imperva, Inc., a Delaware corporation
(which together with its subsidiaries, and any successors, will hereinafter
collectively be called “Employer”), and [            ], an individual residing
(“Employee”).

A. Employee has been employed by Employer, and Employee has entered into the
Company’s Proprietary Information and Inventions Agreement (the “Proprietary
Information Agreement”).

B. The Imperva, Inc. Change in Control Plan (the “Plan”) sets forth certain
rights, benefits and obligations of the parties arising out of Employee’s
employment by Employer and the severance of such employment in connection with a
Change in Control as determined in accordance with the Plan.

C. Employee recognizes that this Agreement will automatically be revoked and
Employee shall forfeit any benefit to which he or she may be entitled under the
Plan unless Employee submits an executed copy of this Agreement or similar
agreement to be provided to persons employed by the Company outside the United
States to the Employer on or before [            ].

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Employer and Employee agree as follows:

 

  1. Termination of Employment Relationship. The relationship between Employee
and Employer shall terminate as of [            ] (the “Separation Date”).

 

  2. Employee Severance. In consideration of Employee’s undertakings set forth
in this Agreement, Employer will pay Employee $[            ] in accordance with
the terms of the Plan, plus such other benefits as are provided under the terms
of the Plan and this Agreement. Such payment and benefits will be less all
applicable deductions (including without limitation any federal, state or local
tax withholdings). Such payment and benefits are contingent upon the execution
of this Agreement by Employee and Employee’s compliance with all terms and
conditions of this Agreement and the Plan. Employee agrees that if this
Agreement does not become effective, Employer shall not be required to make any
further payments or provide any further benefits to Employee pursuant to this
Agreement or the Plan and shall be entitled to recover all payments and be
reimbursed for all benefits already made or provided by it (including interest
thereon). Except for Employee’s final paycheck and the amounts and benefits set
forth herein and in the Plan, Employee acknowledges and agrees that Employer has
already paid Employee any and all wages, salary, benefit payments and/or other
payments owed to Employee from Employer, and that no further payments, amounts
or benefits are owed or will be owed.

 

  3.

Release of Employer. In consideration of the obligations of Employer described
in Paragraph 2 above, Employee hereby completely releases and forever discharges
Employer, its related corporations, divisions and entities, its predecessors,
successors, and assigns, and its and each of their officers, directors,
employees and agents, (collectively referred to as the “Releasees”) from all
claims, rights, demands, actions, liabilities and causes of action of any kind
whatsoever, known and unknown, which Employee may have or have ever had against
the Releasees



--------------------------------------------------------------------------------

  (“claims”) including without limitation all claims arising from or connected
with Employee’s employment by the Employer, whether based in tort or contract
(express or implied) or on federal, state or local law or regulation. Employee
has been advised that Employee’s release does not apply to any rights or claims
that may arise after the date that this Agreement is signed by the Employee (the
“Effective Date”). This Agreement shall not affect Employee’s rights under the
Older Workers Benefit Protection Act to have a judicial determination of the
validity of the release contained herein. The release of claims set forth in
this Agreement shall not include any release of any rights of indemnification
that Employee may have in his capacity as an officer of the Company, which may
be provided pursuant to the Company’s certificate of incorporation or its bylaws
or pursuant to any indemnification agreement entered into by Employee and
Employer.

 

  4. Acknowledgment. Employee understands and agrees that this is a final
release and that Employee is waiving all rights now or in the future to pursue
any remedies available under any employment related cause of action against the
Releasees, including without limitation claims of wrongful discharge, emotional
distress, defamation, harassment, discrimination, retaliation, breach of
contract or covenant of good faith and fair dealing, claims of violation of the
California Labor Code and claims under Title VII of the Civil Rights Act of
1964, as amended, the Equal Pay Act of 1963, the Civil Rights Act of 1866, as
amended, the Americans with Disabilities Act, the Age Discrimination in
Employment Act (the “ADEA”), the Family and Medical Leave Act, the California
Family Rights Act, the California Fair Employment and Housing Act, the Employee
Retirement Income Security Act, and any other laws and regulations relating to
employment. Employee further acknowledges and agrees that Employee has received
all leave to which Employee is entitled under all federal, state, and local laws
and regulations related to leave from employment, including, but not limited to,
the Family and Medical Leave Act, the California Family Rights Act, and
California worker’s compensation laws.

 

  5. Waiver of California Civil Code. Employee hereby expressly waives the
provision of California Civil Code Section 1542 which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by him/her must have materially affected his/her settlement with the
debtor.

Employee acknowledges that the waiver of this Section of the California Civil
Code set forth above is an essential and material term of this release, and that
Employee has read this provision, and intends these consequences even as to
unknown claims which may exist at the time of this release.

 

  6.

Covenant Not to Sue. Employee represents that Employee has not filed or
commenced any proceeding against the Releasees and agrees that at no time in the
future will Employee file or maintain any charge, claim or action of any kind,
nature and character whatsoever against the Releasees, or cause or knowingly
permit any such charge, claim or action to be filed or maintained, in any
federal, state or municipal court, administrative agency or other tribunal,
arising out of any of the matters covered by Paragraph 3 above, except as
provided in the following sentence. Notwithstanding Employee’s release and
waiver of remedies under the ADEA, this Agreement and the above covenant not to
sue do not affect enforcement of the ADEA by the Equal Employment Opportunity
Commission (“EEOC”), nor preclude Employee from (a) filing an ADEA charge with
the EEOC, (b) participating in an ADEA investigation or proceeding conducted by
the EEOC, or (c) initiating a proceeding regarding the enforceability of this
Agreement with respect to ADEA rights and remedies. If Employee initiates any
lawsuit or other legal proceeding in contravention of this covenant not to sue
(other than a proceeding

 

2



--------------------------------------------------------------------------------

regarding the enforceability of this Agreement with respect to ADEA rights and
remedies), Employee shall be required to immediately repay to Employer the full
consideration paid to Employee pursuant to Paragraph 2 above, regardless of the
outcome of Employee’s legal action.

 

  7. Return of Property; Confidentiality; Inventions.

 

  a. Employee represents that Employee does not have in Employee’s possession
any records, documents, specifications, or any confidential material or any
equipment or other property of Employer.

 

  b. Employee represents that Employee has complied with and will continue to
comply with the terms and conditions of the Proprietary Information Agreement.

 

  8. Non-Disparagement. Without limiting the foregoing, Employee agrees that
Employee will not make statements or representations to any other person, entity
or firm which may cast Employer, or its directors, officers, agents or
employees, in an unfavorable light, which are offensive, or which could
adversely affect Employer’s name or reputation or the name or reputation of any
director, officer, agent or employee of Employer. The parties agree that the
provisions of this Paragraph 8 are material terms of this Agreement.

 

  9. Cooperation with Employer. Employee agrees that Employee will cooperate
with Employer, its agents, and its attorneys with respect to any matters in
which Employee was involved during Employee’s employment with Employer, will
provide upon request from Employer all such information or information about any
such matter, and will be available to reasonably assist with any litigation or
potential litigation relating to Employee’s actions as an employee of Employer.

 

  10. Non-Solicitation. For a period of one (1) year after Employee’s
Termination, Employee agrees that Employee will not directly or indirectly
solicit away employees or consultants of the Company for Employee’s own benefit
or for the benefit of any other person or entity. During and after Employee’s
Termination, Employee will not directly or indirectly solicit or otherwise take
away customers or suppliers of the Company if, in so doing, Employee uses or
discloses any trade secrets or proprietary or confidential information of the
Company. Employee agrees that the non-public names and addresses of the
Company’s customers and suppliers, and all other confidential information
related to them, including their buying and selling habits and special needs,
created or obtained by Employee during Employee’s employment, constitute trade
secrets or proprietary or confidential information of the Company.

 

  11. No Assignment By Employee. This Agreement, and any of the rights
hereunder, may not be assigned or otherwise transferred, in whole or in part by
Employee.

 

  12. Arbitration. Any and all controversies arising out of or relating to the
validity, interpretation, enforceability, or performance of this Agreement will
be solely and finally settled by means of binding arbitration. Any arbitration
shall be conducted in accordance with the then-current Employment Dispute
Resolution Rules of the American Arbitration Association. The arbitration will
be final, conclusive and binding upon the parties. All arbitrator’s fees and
related expenses shall be divided equally between the parties. Further, each
party shall bear its own attorney’s fees and costs incurred in connection with
the arbitration.

 

  13.

Equitable Relief. Each party acknowledges and agrees that a breach of any term
or condition of this Agreement may cause the non-breaching party irreparable
harm for which its remedies at law may be inadequate. Each party hereby agrees
that the non-breaching party will be entitled, in

 

3



--------------------------------------------------------------------------------

  addition to any other remedies available to it at law or in equity, to seek
injunctive relief to prevent the breach or threatened breach of the other
party’s obligations hereunder. Notwithstanding Paragraph 12, above, the parties
may seek injunctive relief through the civil court rather than through private
arbitration if necessary to prevent irreparable harm.

 

  14. No Admission. The execution of this Agreement and the performance of its
terms shall in no way be construed as an admission of guilt or liability by
either Employee or Employer. Both parties expressly disclaim any liability for
claims by the other.

 

  15. Consultation With Counsel and Time to Consider. Employee has been advised
to consult an attorney before signing this Agreement. Employee acknowledges that
Employee has been given the opportunity to consult counsel of Employee’s choice
before signing this Agreement, and that Employee is fully aware of the contents
and legal effect of this Agreement. Employee acknowledges that Employer has
provided Employee with a list, which is Attachment A to this Agreement, of the
job titles and ages of all employees being terminated on the Separation Date as
well as the ages of the employees with the same titles who are not being
terminated (“OWBPA Information”). Employee has been given forty-five (45) days
from receipt of the OWBPA Information to consider this Agreement.

 

  16. Right to Revoke.

 

  a. Employee and Employer have seven (7) days from the date Employee signs this
Agreement to revoke it in a writing delivered to the other party. After that
seven (7) day period has elapsed, this Agreement is final and binding on both
parties.

 

  b. Employee acknowledges and understands that if Employee fails to provide the
Employer with an executed copy of this Agreement by the date indicated in
Recital C on the first page of this Agreement, Employer’s offer to enter into
this Agreement and/or its execution of this Agreement is automatically revoked
and Employee shall forfeit all rights under the Plan.

 

  17. Severability. It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, although Employer and Employee consider the
restrictions contained in this Agreement to be reasonable for the purpose of
preserving Employer’s goodwill and proprietary rights, if any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, the remaining provisions or portions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law.

 

  18. Entire Agreement. This Agreement together with the Plan and the
Proprietary Information Agreement represents the complete understanding of
Employee and Employer with respect to the subject matter herein.

 

  19. Notices. Notices or other communications given pursuant to this Agreement
shall be given in accordance with the Plan.

 

  20. Governing Law. This Agreement will be construed and enforced in accordance
with the laws of California (not including any California law that would require
the substantive law of another jurisdiction to apply).

 

4



--------------------------------------------------------------------------------

  21. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement.

BY SIGNING THIS AGREEMENT, YOU STATE THAT:

 

(a) YOU HAVE READ THIS AGREEMENT AND HAVE HAD SUFFICIENT TIME TO CONSIDER ITS
TERMS;

 

(b) YOU UNDERSTAND ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AND KNOW
THAT YOU ARE GIVING UP IMPORTANT RIGHTS, INCLUDING, WITHOUT LIMITATION, THOSE
ARISING UNDER THE ADEA;

 

(c) YOU ARE AWARE OF YOUR RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT AND HAVE BEEN ADVISED OF SUCH RIGHT;

 

(e) YOU HAVE SIGNED THIS AGREEMENT KNOWINGLY AND VOLUNTARILY; AND

 

(f) THIS AGREEMENT INCLUDES A RELEASE BY YOU OF ALL KNOWN AND UNKNOWN CLAIMS AS
OF ITS EFFECTIVE DATE, AND NO CLAIMS ARISING AFTER ITS EFFECTIVE DATE ARE WAIVED
OR RELEASED IN THIS AGREEMENT.

 

EMPLOYER     EMPLOYEE By:         Print Name:     Its:         Signature:    
Date:         Date:    

 

5



--------------------------------------------------------------------------------

Attachment A to Severance Agreement and Release

This notice contains the information that is required to be provided to you by
the Older Workers Benefit Protection Act.

The following is a listing of the job titles and ages of (a) persons who were
selected for termination and offered enhanced severance benefits for signing the
Severance Agreement and Release, and (b) all individuals in the same job
classification or organizational unit who were not selected:

Table 1—Positions Selected or Eligible for Severance Package

 

Job Class or Group

 

Job Title

 

Age

Table 2—Positions Not Selected or Ineligible for Severance Package

 

Job Class or Group

 

Job Title

 

Age



--------------------------------------------------------------------------------

Imperva, Inc.

Change in Control Plan

Notice of Participation

[date]

Re: Imperva, Inc. Change in Control Plan

Dear [Participant]:

Imperva, Inc. (the “Company”) has adopted the Imperva, Inc. Change in Control
Plan (the “Plan”), attached hereto as Exhibit A. This document is intended as
notice to you that you are an Eligible Employee under the Plan (“Notice of
Participation”). Terms not otherwise defined in this Notice of Participation are
defined in the Plan. This Notice of Participation is governed by the terms of
the Plan. This Notice of Participation and the Plan constitute the entire
agreement between you and the Company with respect to the subject matter hereof.
By signing below, you expressly agree to be bound by the terms set forth in this
Notice of Participation and the Plan. Failure by you to execute and return this
Notice of Participation means that you will not be a Participant in the Plan and
shall not be entitled to any of the payments or benefits provided pursuant to
the Plan upon the occurrence of certain events. This Agreement may be amended
only in writing signed by you and the Plan Administrator.

Very truly yours,

Imperva, Inc.

I, having been designated an Eligible Employee in the Plan, have read the Plan
and this Notice of Participation and agree to be bound by the terms and
conditions of the Plan and this Notice of Participation.

 

  Eligible Employee   Signature of Eligible Employee